UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-2892 THE DEWEY ELECTRONICS CORPORATION A New York Corporation I.R.S. Employer Identification No. 13-1803974 27 Muller Road Oakland, New Jersey 07436 (201) 337-4700 Indicate by check mark whether the registrant has(1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NO þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:1,362,031 at February 8, 2013. THE DEWEY ELECTRONICS CORPORATION INDEX Page No. PART I FINANCIAL INFORMATION Item 1. Condensed Financial Statements 3 Condensed Balance Sheets - December 31, 2012(unaudited) and June 30, 2012 3 Condensed Statements of Operations - Three and Six-months Ended December 31, 2012 and 2011 (unaudited) 4 Statement of Comprehensive Income/(Loss) 4 Condensed Statements of Cash Flows for the Six-months Ended December 31, 2012 and 2011 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 6. Exhibits 21 2 PART I:FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS THE DEWEY ELECTRONICS CORPORATION CONDENSED BALANCE SHEETS DECEMBER 31, JUNE 30, ASSETS: (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventories Contract costs and related estimated profits in excess of billings Prepaid expenses and other current assets TOTAL CURRENT ASSETS PLANT, PROPERTY AND EQUIPMENT: Land and improvements Building and improvements Machinery and equipment Furniture and fixtures Less accumulated depreciation DEFERRED COSTS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY: CURRENT LIABILITIES: Notes payable – current portion $ $ Trade accounts payable Accrued expenses and other liabilities Accrued compensation and benefits payable Accrued pension costs 99,087 TOTAL CURRENT LIABILITIES LONG-TERM PORTION OF NOTE PAYABLE LONG-TERM PENSION LIABILITY TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Preferred stock, par value $1.00; authorized250,000 shares, issued and outstanding-none Common stock, par value $.01; authorized 3,000,000 shares; 1,693,397 shares issued and 1,362,031 shares outstanding at December 31, 2012 and June 30, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Less: Treasury stock 331,366 shares at cost ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed financial statements 3 THE DEWEY ELECTRONICS CORPORATION CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) THREE-MONTHS ENDED DECEMBER31, SIX-MONTHS ENDED DECEMBER31, Revenues $ Cost of revenues Gross profit Selling, general and administrative Operating income/(loss) ) ) Interest expense Other income/(expense)– net ) Income/(loss) before income taxes ) ) Provision for income tax 0 0 0 0 Net income/(loss) $ ) $ $ $ ) Net income/(loss) per common share-Basic $ ) $ $ $ ) Net income/(loss) per common share-Diluted $ ) $ $ $ ) Weighted average number of shares outstanding: Basic Diluted STATEMENT OF COMPREHENSIVE INCOME/(LOSS) THREE-MONTHS ENDED DECEMBER 31 SIX-MONTHS ENDED DECEMBER 31 Other comprehensive income/(loss) – net of tax Net income/(loss) $ ) $ $ $ ) Amortization of actuarial gains and losses Comprehensive income/(loss) $ ) $ $ $ ) See accompanying notes to condensed financial statements 4 THE DEWEY ELECTRONICS CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX-MONTHS ENDED DECEMBER 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income/(loss) $ $ ) Adjustments to reconcile net income/(loss) to Net cash provided by/(used in) operating activities: Depreciation Stock based compensation expense Provision for inventory reserve Decrease in accounts receivable and notes receivable Decrease in allowance for doubtful accounts ) (Increase)/decrease in inventories ) Increase in contract costs and related estimated profits in excess of billings ) ) Decrease in prepaid expenses and other current assets Increase in trade accounts payable Decrease in accrued expenses and other liabilities ) ) Increase in accrued pension costs Total adjustments NET CASH PROVIDED BY/(USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Expenditures for plant, property and equipment ) ) NET CASH USED ININVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Short-term borrowings Repayment of short-term borrowings ) Proceeds from long-term debt Repayment of long-term debt ) ) NET CASH PROVIDED BY/(USED IN)FINANCING ACTIVITIES ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ See accompanying notes to condensed financial statements 5 THE DEWEY ELECTRONICS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1.Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed financial statements have been prepared by The Dewey Electronics Corporation (the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim reporting.Certain information and disclosures normally included in notes to financial statements have been condensed or omitted pursuant to such rules and regulations, but resultant disclosures are in accordance with accounting principles generally accepted in the United States of America as they apply to interim reporting.The condensed financial statements should be read in conjunction with the financial statements and the notes thereto in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2012 (the “2012 Form 10-K”). In the opinion of the Company’s management, the accompanying unaudited condensed financial statements contain all adjustments (consisting of normal recurring adjustments) necessary to present fairly, in all material respects, the Company’s financial position as of December 31, 2012, and the results of operations for the three months and six months then ended and cash flows for the six months then ended. The results of operations and cash flows for the period ended December 31, 2012 are not necessarily indicative of the results of operations or cash flows to be expected for any subsequent quarter or the full fiscal year ending June 30, 2013. As of December 31, 2012, there have been no material changes to any of the significant accounting policies described in our 2012 Form 10-K. Revenue Recognition Revenues and estimated earnings under long-term defense contracts (including research and development contracts, except as described below in this paragraph) are recorded using the percentage-of-completion method of accounting, measured as the percentage of costs incurred to estimated total costs of each contract. For the Company’s indefinite delivery, indefinite quantity contract to provide 2kW generator sets to the military, the ordering provision of which expired on September 30, 2011, and for orders from other Government subcontractors for 2kW generator sets, percentage-of-completion calculations are based on individual “Delivery Orders” which are periodically received for specified quantities. These calculations require management to estimate the cost to complete open orders. Changes between those estimates and the actual cost of completion of delivery orders impact the revenue recognition in each reporting period. Estimates are adjusted as necessary on a quarterly basis.For research and development contracts total costs incurred are compared to total expected costs for each contract. The Company has one development contract and one development sub-contract for which it recognizes revenues on a time and material basis. Revenues and earnings for orders for replacement parts and other short term business (including orders for replacement parts for snowmaking equipment) are recorded when deliveries of product are made and title and risk of loss have been transferred to the customer and collection is probable. For those contracts where revenue has been recognized using the percentage-of-completion method of accounting, provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined.Changes in job performance, job conditions, and estimated profitability may result in revisions to costs and income and are recognized in the period in which the revisions are determined. 6 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.These estimates include, among others, lower of cost or market estimates for inventories, realization of deferred tax assets, revenue recognition and certain accrued expenses.Actual results could differ from those estimates. Income Taxes Under the asset and liability method of accounting for taxes under ASC Topic 740, “Income Taxes”, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.The effect on deferred tax assets and liabilities of a change in tax laws is recognized in the results of operations in the period the new laws are enacted.A valuation allowance is recorded to reduce the carrying amounts of deferred tax assets unless it is more likely than not, that such assets will be realized. The Company accounts for uncertain tax positions in accordance with Generally Accepted Accounting Principles in the U.S. Income tax positions must meet a more-likely-than-not recognition in order to be recognized in the financial statements.The Company recognizes potential accrued interest and penalties related to unrecognized tax benefits within operations as income tax expense.As new information becomes available, the assessment of the recognition threshold and the measurement of the associated tax benefit of uncertain tax positions may result in financial statement recognition or derecognition. Reclassification of Prior Year Balances Certain prior year balances have been reclassified to conform to the current period financial statement presentation.This reclassification has no impact on the Company’s financial position, results of operations or cash flows. 2. Accounting Standards Updates In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04 (ASU No. 2011-4), Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs to provide a uniform framework for fair value measurements and related disclosures between U.S. GAAP and International Financial Reporting Standards (IFRS). Additional disclosure requirements in the update include: (1) for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2) for an entity's use of a nonfinancial asset that is different from the asset's highest and best use, the reason for the difference; (3) for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4) the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU No. 2011-04 requires prospective application for interim and annual periods beginning on or after December 15, 2011. The adoption of the provisions of ASU No. 2011-04 did not have a material impact on the Company's financial position or results of operations. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220):Presentation of Comprehensive Income which improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income ("OCI") by eliminating the option to present components of OCI as part of the statement of changes in stockholders' equity. The amendments in this standard require that all non-owner changes in stockholders' equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under either method, an entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from OCI to net income in the statement(s) where the components of net income and the components of OCI are presented. The amendments in this standard do not change the items that must be reported in OCI, when an item of OCI must be reclassified to net income, or change the option for an entity to present components of OCI gross or net of the effect of income taxes. The amendments in ASU No. 2011-05 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and are to be applied retrospectively. The adoption of the provisions of ASU No. 2011-05 did not have a material impact on the Company's financial position or results of operations. 7 In December 2011, the FASB issued ASU No. 2011-12, Comprehensive Income (Topic 220):Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Income in Accounting Standards Update No. 2011-05 which defers the effective date of provisions of ASU No. 2011-05 that relate to the presentation of reclassification adjustments on the face of the financial statements. ASU No. 2011-12 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of the provisions of ASU No. 2011-12 did not have a material impact on the Company's financial position or results of operations. Other Accounting Standards Updates not effective until after December 31, 2012 are not expected to have a material effect on the Company’s financial position or results of operations. 3.Inventories Inventories consist of: December 31, June 30, Finished Goods $ $ Work In Progress Raw Materials Total $ $ 4.Taxes on Income The Company has provided a valuation allowance against its net deferred tax assets as it believes that it is more likely than not that it will not realize these tax attributes. The Company has approximately $1,032,000 and $194,000 of federal and state net deferred tax assets respectively, primarily arising from net operating loss carryforwards, expiring beginning in 2014.In the six month period ended December 31, 2012 these federal and state net deferred tax assets decreased by approximately $111,000 and $20,000, respectively, as a result of a net income for the period. 5.Earnings/(Loss) Per Share Net income (loss) per share has been presented pursuant to ASC Topic 260, “Earnings per Share”.Basic net income (loss) per share is computed by dividing reported net income (loss) available to common shareholders by weighted average shares outstanding for the period.Diluted net income (loss) per share is computed by dividing reported net income (loss) available to common shareholders by weighted average shares outstanding for the period, adjusted for the dilutive effect of common stock equivalents, which consist of stock options, using the treasury stock method. The tables below set forth the reconciliation of the numerators and denominators of the basic and diluted net income (loss) per common share computations. For the three months ended December 31, 2012, outstanding stock options for 46,500 shares were excluded from the calculation of diluted net income (loss) as a result of their anti-dilutive effect on the net loss for the period. For the three months ended December 31, 2011, options for 48,000 shares were excluded due to the exercise price of the options exceeding the average share price for the quarter. For the six months ended December 31, 2012, outstanding stock options for 46,500 shares were excluded from the calculation of diluted net income (loss) due to the exercise price of the options exceeding the average share price for the quarter. For the six months ended December 31, 2011, options for 62,500 shares were excluded as a result of their anti-dilutive effect on the net loss for the period. 8 Three-months Ended December 31, Net Loss Shares Per Share Amount Net Income Shares Per Share Amount Basic net income/(loss) per common share $ ) $ ) $ $ Effect of dilutive Securities Diluted net income/(loss) per common share $ ) $ ) $ $ Six-months Ended December 31, Net Income Shares Per Share Amount Net Loss Shares Per Share Amount Basic net income/(loss) per common share $ $ $ ) $ ) Effect of dilutive Securities Diluted net income/(loss) per common share $ 1,362,031 $ $ ) 1,362,031 $ ) 6.Stock Option Plan On September 22, 2011, the Board of Directors of the Company adopted the Company’s 2011 Stock Option Plan, which was approved by the shareholders of the Company on December 8, 2011. Under this plan options to purchase a maximum of 133,000 shares of common stock may be granted to any employee of the Company, including officers. Such options may be either incentive stock options or non-qualified options and must be granted with an exercise price no less than the fair market value of the stock on the date of the grant. No stock options have been granted under this plan. On December 2, 1998, the Company adopted its Stock Option Plan of 1998 which was amended and restated effective December 5, 2001, pursuant to which options to purchase a maximum of 85,000 shares of common stock may be granted to executives and key employees.Incentive stock options have been granted under this plan with an exercise price no less than fair market value of the stock on the date of grant. Outstanding options generally are exercisable for ten years from the date of grant, except for four grants totaling 13,500 options which are exercisable for a 5-year term. Outstanding options have expiration dates ranging from December 4, 2013 toSeptember 21, 2021. No additional options may be granted under this plan. The following disclosures are based on stock options granted to employees of the Company in the first quarter of fiscal 2012 (quarter ended September 30, 2011). There were no stock options granted in the second quarter of fiscal 2012 (quarter ended December 31, 2011) or in the first or second quarters of fiscal 2013 (quarters ended September 30, and December 31, 2012). For the three months ended December 31, 2012, the Company recorded no stock option compensation expense. For the three months ended December 31, 2011, the Company recorded stock option compensation expense of $7,740. For the six months ended December 31, 2012, the Company recorded stock option compensation expense of $2,271 compared to stock option compensation expense of $14,435 for the six month period ended December 31, 2011. 9 For the full fiscal year ending June 30, 2013, the Company expects approximately $2,271 in stock option compensation expense based on stock options already granted and assuming no further option grants during the remainder of the fiscal year.However, our assessment of the compensation expense will be affected bythe number of stock options actually granted (if any) during the remainder of the year as well as the number of outstanding options that are forfeited. Estimating stock option compensation expense requires assumptions regarding a number of complex and subjective variables. Key assumptions used to estimate the fair value of stock options include, the expected volatility of the Company’s stock price, expected employee option exercise behaviors, risk free interest rate over the option’s expected term, and the annual dividend yield. Compensation cost is recognized over the vesting period of the option using the straight line method. The Company used its historical stock price volatility to compute the expected volatility for purposes of valuing stock options issued.The period used for the historical stock price corresponded to the expected term of the options and was between five and ten years.The expected dividend yield is based on the Company’s practice of not paying dividends.The risk-free rate of return is based on the yield of U.S. Treasury Strips with terms equal to the expected life of the options as of the grant date.The expected life in years is based on historical actual stock option exercise experience and assumes that no options will be forfeited. The following weighted average assumptions were used in the valuation of stock options granted in the first quarter of fiscal 2012. September30, 2011 Expected dividend yield Expected volatility % Risk-free interest rate % Expected life in years Based on the assumptions in the table above, the grant date fair value of stock options granted in the first quarter of fiscal 2012 was $11,354. Stock option transactions for the Company’s employee stock option plans for the three and six months ended December 31, 2012 are as follows: December 31, 2012 Three Months Six Months Weighted Weighted Average Average Shares Exercise Price Shares Exercise Price Beginning balance $ $ Granted Exercised Cancelled or expired Ending balance $ $ Options exercisable at end of period $ $ 10 7. Notes Payable In August 2011 the Company entered into a 36 month, interest free, financing agreement with Wells Fargo Financial Leasing in the amount of $44,466 to finance the upgrade of the Company’s facility lighting. The loan is secured by the physical assets financed under this loan. As of December 31, 2012 the Company had an outstanding balance of $25,902 on this note. On April 27, 2009 the Company entered into a $500,000 line of credit (the “Line of Credit”) with TD Bank, NA (the “Bank”).On November 2, 2011, the Company and the Bank entered into a modification of the Line of Credit, effective as of October 31, 2011, which reduced the maximum borrowing amount to $375,000, removed the minimum interest rate of 4.25% on outstanding borrowings and extended the Line of Credit to November 30, 2012.(See Note 9 of the Notes to Financial Statements in the Company's Form 10-K for the fiscal year ended June 30, 2012). On November 16, 2012, the Company and the Bank entered into a further modification of the Line of Credit, effective as of November 30, 2012, which returned the maximum borrowing amount to $500,000 and extended the Line of Credit to November 30, 2013. No other terms of the Company’s revolving term note to the Bank (previously amended and restated as of October 31, 2011) were changed. As of December 31, 2012 the Company had no outstanding debt against the Line of Credit. The Company does not regard this credit facility as vital to its continued operations. 8. Pension Plan The Company has a non-contributory defined benefit retirement plan covering substantially all its employees.The impact of the plan on operations are as follows: THREE-MONTHS ENDED DECEMBER31 Service cost-benefits earned during the period $ $ Interest cost on projected benefit obligation Expected return on plan assets ) ) Amortization of actuarial loss Net periodic pension cost $ $ SIX-MONTHS ENDED
